Exhibit 10.1

Supplement to Employment Agreement

                         , 2014

THIS SUPPLEMENT IS MADE TO THE EMPLOYMENT AGREEMENT by and between Autoliv,
Inc., a Delaware corporation (the “Company”), and                     , personal
code number                     (the “Executive”), that was entered into on
                     (the “Employment Agreement”).

 

1. [The Company has offered, and the Executive has accepted, a new role as the
Company’s                     (the “New Position”).] [In connection with the
Company’s internal reorganization, the Executive will maintain his current role
as the Company’s                     but such role will be part of a new
reporting structure with either new responsibilities and/or a requirement that
the Executive report to an executive other than the Chief Executive Officer (the
“New Position”).]

 

2. In recognition of the Executive’s New Position, the Company has the pleasure
to confirm the new applicable compensation for the Executive, valid as of
September 1, 2014:

 

  (a) [Annual base salary. The base salary will be at the rate of [SEK] [USD]
[CNY]              per year.]

 

  (b) [Short-term incentive (STI). The Executive will be entitled to a STI
related to net income for the Company according to the following formula:

The STI starts from zero at a result of 70% of the 2013 actual net income and
increases linearly up to [SEK] [USD] [CNY]             (target) when 2014 actual
net income = 2013 actual net income. The STI increases at the same rate up to a
cap amounting to [SEK] [USD] [CNY]             (2.0 times target) when 2014
actual net income = 130% of the 2013 actual net income.

Please note the following: (i) The STI is payable only after approval by the
Compensation Committee of the Company’s Board of Directors (the “Compensation
Committee”) and written confirmation by the Vice President Human Resources of
the Company when the annual accounts have been approved; (ii) for purposes of
the STI, net income shall be calculated as reported on the income statement in
the Company’s financial statements; provided, however, that the Compensation
Committee may make certain adjustments to such calculation, in its sole
discretion, to account for extraordinary events (including, but not limited to,
acquisitions, divestitures and similar events); (iii) the STI formula is subject
to annual review and modification; (iv) the STI, if any, will be paid in the
first quarter of 2015 but no later than March 15, 2015; and (v) the Executive
must be employed by the Company on December 31, 2014 in order to receive payment
of the STI and if the Executive’s employment with the Company terminates for any
reason prior to such date, he will not be entitled to any STI.]

 

  (c) [Long-term incentive (LTI). The target value (as determined in accordance
with the Company’s internal valuation process for LTI awards) of your LTI awards
to be granted in February 2015 (provided that the 2015 LTI Plan has been
approved by the Board) will be USD             .]



--------------------------------------------------------------------------------

3. The Executive, on behalf of himself, his heirs and assigns, unconditionally
consents to the New Position and any related change in his authority, duties and
responsibilities and/or any change in the Executive’s reporting requirements
(the “New Position and Duties”) and irrevocably and absolutely waives and
releases his rights, if any, whether now or in the future, to assert that the
New Position and Duties constitutes a right to terminate the Employment
Agreement [pursuant to Section 10(c) of the Employment Agreement], or to receive
any benefits provided under the Employment Agreement as a result of such a
termination of employment on account of the New Position and Duties.

 

4. The parties acknowledge and agree that the Employment Agreement shall be
revised and amended in light of the Waiver and Release of Rights set forth in
Section 3 of this Agreement, such that [Section 2 of] the Employment Agreement
shall be amended to reflect the Executive’s New Position.

 

5. Other terms and conditions of the Employment Agreement remain unchanged.

IN WITNESS WHEREOF this Supplement has been executed the day and year first
above written.

 

AUTOLIV, INC     

 

    

 

Jan Carlson      [Executive] Chairman of the Board & CEO     